                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

 SAIDAH D. YOUNG                                                         PLAINTIFF


 v.                          Case No. 3:19-cv-00021-LPR


 ANDREW SAUL,
 Commissioner of Social Security Administration                        DEFENDANT

                                       -8'*0(17

      Consistent with the Order filed on March 27, 2020, it is CONSIDERED, ORDERED, and

ADJUDGED that the Commissioner’s decision is AFFIRMED. Judgment is entered in favor of

the Commissioner.

      IT IS SO ADJUDGED this 27th day of March 2020.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
